UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-6298


DEVIN DENEIL DINKINS,

                   Plaintiff – Appellant,

             v.

LAWRENCE DINKINS;      SUMTER   COUNTY   CORRECTIONAL   INSTITUTION;
AGENT CLEMONS,

                   Defendants – Appellees,

             and

MAMIE ELLA SANDERS DINKINS,

                   Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:08-cv-00859-CMC)


Submitted:    May 21, 2009                       Decided:   June 1, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Devin Deneil Dinkins, Appellant Pro Se.     John Derrick Clark,
Sumter, South Carolina; James M. Davis, Jr., Joel Steve Hughes,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina; Tommy Evans,
Jr., SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON,
Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Devin      Deneil    Dinkins       seeks    to   appeal      the   district

court’s   order     denying     relief    on    his     42   U.S.C.      § 1983   (2006)

complaint.      We     dismiss    the    appeal        for   lack   of    jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the   district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    This appeal period

is “mandatory and jurisdictional.”                 Browder v. Dir., Dep’t of

Corr.,    434   U.S.    257,     264    (1978)    (quoting      United      States   v.

Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order was entered on the docket

on October 24, 2008.          The notice of appeal was filed on February

17, 2009. * Because Dinkins failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.             In light of this disposition, we

grant the Appellee’s motion to dismiss the appeal and we deny

Dinkins’ motion to subpoena memorandum and supporting documents

      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           3
and   for   extension   of   time.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   DISMISSED




                                     4